Title: From David Humphreys to John Pray, 1 November 1782
From: Humphreys, David
To: Pray, John


                  
                     Dear Sir
                     Head Quarters Novr 1st 1782
                  
                  I have his Excellency’s direction to give Orders on the Clothier at this place to deliver Caps & Mittens for the Men under your Command, agreeable to your Returns if there are any in store.
                  I wish you still to persist in taking every Means in your power to obtain the most Authentic Intelligence of the State of the Enemy, particularly what their exact strength & Destination are, on the North End of York Island.  I am Sir Your Most Obedt Servt
                  
                  
                     D. Humphrys A.D.C.
                     
                  
               